DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Thus office action was written in response to the Applicants Remarks filed 3/10/22.  Claims 1-16 are pending.  Claims 9 -16 were withdrawn.  Claims 1-8 have been examined on the merits.
Withdrawn Rejections
	The 112 2nd rejections of claims 6-8 have been withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cook et al. (GB 810146).
Regarding Claim 1:  Cook discloses a method of preparing wort by combining malt and water and producing wort [pg. 1, lines 12-14].  Cook discloses feeding malt and water into the head of a tube or tower and mixing the malt and water [pg. 2, lines 44-46].  Cook discloses separating the spent grains to the top and the separation of the wort to the lower end [pg. 1, lines 38-43].  Although Cook does not explicitly disclose a single unit, each tube can be considered a single unit.
Cook does not explicitly disclose separate malt and mash water inlets. However it would have been obvious that the step of feeding the components into a tube or tower would have accomplished the same goal as the components would have been fed into a vessel and mixed.
The determination of patentability is based on the recited method and does not depend on the specifics of the apparatus used to execute the method. Here, the products resulting from the process of Cook are substantially similar to those obtained in the inventive process and therefore does not depend upon the apparatus.
Regarding Claim 2:  Cook discloses as discussed above in claim 1. Cook discloses using a screw conveyor to move the spent grains/malt [pg. 2, lines 1-5].
Regarding Claim 3:  Cook discloses as discussed above in claim 1.  Cook discloses continuously removing the grains/malt up to a discharge point [pg. 1, lines 39-43].  Cook discloses using a screw conveyor to move the spent grains/malt [pg. 2, lines 1-5].  Although Cook does not disclose that the malt is semi-continuously conveyed, it does disclose that the removal can be controlled [pg.1, lines 45-47] which indicates a modification of a continuous process and therefore it would have been obvious to make the process a semi-continuous one.
Regarding Claim 4:  Cook discloses as discussed above in claim 1.  Cook discloses adding hot water to the malt and that the water is hot before it is fed into a tube [pg. 1, lines 15-25].
Regarding Claim 5:  Cook discloses as discussed above in claim 1.  Cook discloses adding hot water to the malt and that the water is hot before it is fed into a tube [pg. 1, lines 15-25].  Cook discloses maintaining the temperature of the water to below the boiling point of the mixture [pg. 1, lines 15-26]. 
Regarding Claim 6:  Cook discloses as discussed above in claim 1.  Cook discloses adding hot water to the malt and that the water is hot before it is fed into a tube [pg. 1, lines 15-25].  Cook discloses that the rates for conveying can vary [pg. 1, lines 43-48].
Although Cook does not disclose the term “a normal mashing time”, it does disclose that the conveying rate can vary and therefore it would have been obvious to modify the mashing time since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding Claim 7:  Cook discloses as discussed above in claim 1.  Cook discloses adding hot water to the malt and that the water is hot before it is fed into a tube [pg. 1, lines 15-25].  Cook discloses washing the spent grains (sparging) [pg. 1, lines 48-58].  Cook does not disclose the term “sparging loop”.  However, since Cook discloses that water can be continuously transferred to the head of the tube or to a branching tube [pg. 1, lines 48-58; pg. 2, lines 74-83] it can be implied that Cook discloses a sparging loop if we interpret “loop” to mean continuous.
Regarding Claim 8:  Cook discloses as discussed above in claim 7. Cook discloses adding hot water to the malt [pg. 1, lines 15-25].  The determination of patentability is based on the recited method and does not depend on the specifics of the apparatus used to execute the method. Here, the products resulting from the process of Cook are substantially similar to those obtained in the inventive process and therefore does not depend upon the apparatus.

Claims 1, 4, and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heiliger  (DE 10003155).
Regarding Claim 1:  Heiliger discloses a method of preparing wort by combining malt and water and producing wort in a single upright unit [abstract; pg. 4; Fig. 2].  Heiliger discloses feeding malt and water into the head of a tube or tower and mixing the malt and water [pg. 4].  Heiliger discloses separating the spent grains to an upper side wall  and the separation of the wort to the lower end [Fig, 2; pg. 4 ].  
Heiliger does not explicitly disclose separate malt and mash water inlets. However it would have been obvious that the step of feeding the components into a tube or tower would have accomplished the same goal as the components would have been fed into a vessel and mixed.
The determination of patentability is based on the recited method and does not depend on the specifics of the apparatus used to execute the method. Here, the products resulting from the process of Heiliger are substantially similar to those obtained in the inventive process and therefore does not depend upon the apparatus.
Regarding Claim 4:  Heiliger discloses as discussed above in claim 1.  Heiliger discloses adding hot water to the malt and that the water is hot before it is fed into a tube [pg. 4].
Regarding Claim 5:  Heiliger discloses as discussed above in claim 1.  Heiliger discloses adding water to the malt and that the water is heated before it is fed into a tube [pg.4].  Heiliger discloses maintaining the temperature of the water to below the boiling point of the mixture at 70 to 80°C [pg. 4]. 
  Claims 2, 3, 6-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heiliger  (DE 10003155) in view of .
Regarding Claim 2:  Heiliger discloses as discussed above in claim 1. Heiliger discloses a reciprocating pivoting chopping shaft [pg. 4].  Heiliger does not disclose using a screw conveyor.
 Cook discloses using a screw conveyor to move the spent grains/malt [pg. 2, lines 1-5].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Heiliger include a screw conveyor as in Cook in order to move the spent grains out of the tank.
Regarding Claim 3:  Heiliger discloses as discussed above in claim 1. Heiliger does not disclose wherein malt is semi-continuously conveyed from the lower part of the single upright tank to the upper part of the single upright tank, in that malt for a complete mash batch is fed into the tank, and conveyed up in the single upright tank by a screw conveyer.
 Cook discloses continuously removing the grains/malt up to a discharge point [pg. 1, lines 39-43].  Cook discloses using a screw conveyor to move the spent grains/malt [pg. 2, lines 1-5].  
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Heiliger to remove the grains as in Cook in order to move the spent grains out of the tank.  Although Cook does not disclose that the malt is semi-continuously conveyed, it does disclose that the removal can be controlled [pg.1, lines 45-47] which indicates a modification of a continuous process and therefore it would have been obvious to make the process a semi-continuous one.
Regarding Claim 6:  Heiliger discloses as discussed above in claim 1. Heiliger does not disclose wherein the time to convey the malt from the lower part of the single upright tank to the upper part of the single upright tank is set to approximately 60 minutes. 
Cook discloses adding hot water to the malt and that the water is hot before it is fed into a tube [pg. 1, lines 15-25].  Cook discloses that the rates for conveying can vary [pg. 1, lines 43-48].
Although Cook does not disclose the term “a normal mashing time”, it does disclose that the conveying rate can vary and therefore it would have been obvious to modify the mashing time since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding Claim 7:  Heiliger discloses as discussed above in claim 1. Heiliger does not disclose wherein mash water is circulated from a lower part of the single upright tank to an upper part of the single upright tank in a sparging loop comprising a circulation pump. 
Cook discloses adding hot water to the malt and that the water is hot before it is fed into a tube [pg. 1, lines 15-25].  Cook discloses washing the spent grains (sparging) [pg. 1, lines 48-58].  
Cook does not disclose the term “sparging loop”.  However, since Cook discloses that water can be continuously transferred to the head of the tube or to a branching tube [pg. 1, lines 48-58; pg. 2, lines 74-83] it can be implied that Cook discloses a sparging loop if we interpret “loop” to mean a continuous tube.
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Heiliger to include the sparging loop of Cook in order to transfer water to the head of the tube.
Regarding Claim 8:  Heiliger discloses as discussed above in claim 1. Heiliger does not disclose wherein mash water is heated or heat is maintained in the sparging loop by a heat exchanger. 
Cook discloses adding hot water to the malt [pg. 1, lines 15-25].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Heiliger to include the sparging loop of Cook in order to transfer water to the head of the tube. It would have been obvious that the water would have been heated because it is disclosed as hot.
The determination of patentability is based on the recited method and does not depend on the specifics of the apparatus used to execute the method. Here, the products resulting from the process of Heiliger are substantially similar to those obtained in the inventive process and therefore does not depend upon the apparatus.        
Response to Arguments
Applicant's arguments filed 3/10/22 have been fully considered but they are not persuasive. 
On pages 5-8, the Applicants assert that Cook does not render the claims obvious.  The Applicants assert that Cook discloses a traditional mashing process.  The Applicants assert that Cook does not disclose feeding malt into a lower part of a single upright tank.
The Examiner notes that the claims are drawn to a method and not an apparatus. The method is not restricted to location of the inlets on the tank. The method discloses the feeding of malt and water into a tank.  The method of Cook is able to achieve the production of wort by feeding malt and water from an inlet into the tank and discharging spent grains through an upper outlet and the wort through a lower outlet.  The Examiner maintains that although the vessel is slanted that it is still upright.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Felicia C Turner/Primary Examiner, Art Unit 1793